C. D.. Ponce.
Por cuanto el apelante solicitó en. la corte inferior el 24 de noviembre último que el taquígrafo-hiciera gratis la transcripción de la evidencia por ser insol-vente el apelante y la corte así lo dispuso en igual fecha, concediendo al taquígrafo veinte días para radicaría. Por cuanto el 20 de diciembre el secretario de dicha corte remi-tió a este Tribunal Supremo la certificación del legajo de la sentencia sin transcripción de la evidencia. Por cuanto des-pués de hacer el apelante referencia a los hechos anterior-mente consignados, que aparecen de los autos, nos pide que le prorroguemos el término para su alegato hasta que la transcripción de la evidencia sea presentada. Por tanto se concede al apelante el término de veinte días para que acre-dite ante nosotros que la corte inferior prorrogó al taquí-grafo los veinte días que le concedió para hacer la trans-cripción de la evidencia y que no está vencida dicha pró-rroga o prórrogas o que la transcripción fué presentada en tiempo y está pendiente de aprobación por la corte inferior, quedando mientras tanto en suspenso el término para presentar su alegato.